Citation Nr: 1608124	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The appellant had active service from March 1965 to July 1969

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1976 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which determined that the "under conditions other than honorable" discharge in July 1969 was due to a period of absence without leave (AWOL) of more than 180 days and constituted a bar to VA benefits.

As discussed in the December 2012 Board decision, the VA received additional service department records, including service personnel records and records produced in connection with the appellant's post-service attempts to upgrade his discharge in November 2008. The appellant's service treatment records have been associated with the claims file pursuant to the Board's December 2012 remand directives. As these service department records existed, but were not associated with the claims file, at the time of the RO's April 1976 decision, and are clearly relevant to the appellant's claim, the current claim has been properly reconsidered and is an appeal from the April 1976 administrative decision. See 38 C.F.R. § 3.156(c) (2015).

The appeal was remanded to the RO via the Appeals Management Center, in Washington, DC, for additional development in a December 2012 Board decision. 
There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). As directed by the Board, the RO obtained the appellant's service treatment records, including a March 1969 neuropsychiatric evaluation. The RO then reevaluated the claim, and addressed the circumstances surrounding the appellant's prolonged absence from April 16, 1968 to October 14, 1968, and discussed any relationship between the appellant's combat service in Vietnam and his subsequent absence without leave (AWOL) periods. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the appellant stated that he was diagnosed with PTSD on January 15, 2013 by a VA doctor. He further stated that what he is now told is PTSD played a significant role in the events that led to his period of AWOL from April 1968 to October 1968. The appellant's PTSD evaluation and treatment records from the VA are not part of the record. As this information is constructively before the VA and may be relevant to evaluating the appellant's sanity and general mental state at the time he went AWOL in April 1968, the Board finds that these records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the appellant's VA psychiatric treatment records from January 2013 to the present.

2. Then, readjudicate the appeal. If the claim remains denied, provide the Veteran and the representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




